IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,              : No. 68 WM 2019
                                            :
                       Respondent           :
                                            :
                                            :
               v.                           :
                                            :
                                            :
 DAARON ANTHONY SHEARS,                     :
                                            :
                       Petitioner           :


                                      ORDER



PER CURIAM

       AND NOW, this 15th day of November, 2019, the “Amended Emergency

Application for Extraordinary Relief” and the Application for Immediate Release are

DISMISSED. See Commonwealth v. Ellis, 626 A.2d 1137 (Pa. 1993) (explaining that

hybrid representation is impermissible). The Prothonotary is DIRECTED to forward the

filings to counsel of record.